Citation Nr: 1800792	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  10-22 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left ankle disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected left ankle disability.

3.  Entitlement to a rating in excess of 20 percent for mechanical back pain due to chronic muscle strain.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to January 2000 and from February 2002 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for a left knee disability, the petition to reopen the claim of service connection for a right knee disability, and entitlement to an increased rating for the Veteran's service-connected lumbar spine disability.

In the Veteran's substantive appeal received in September 2010, he requested a Board hearing.  However, in correspondence received in September 2010, he withdrew his request for a hearing.  

In a May 2015 decision, the Board reopened the claim of service connection for a right knee disability and denied the underlying service connection claim.  Service connection for a left knee disability was also denied.  Additionally, the issues of entitlement to an increased rating for a low back disability and entitlement to a TDIU were remanded for additional evidentiary development.

The Veteran appealed the Board's decision regarding his claim of service connection for a bilateral knee disability to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the Court issued an Order vacating the Board's decision denying service connection for left and right knee disabilities and remanded the claims to the Board for further action consistent with the terms of the JMR. 

Subsequently, in a December 2015 decision, the Board remanded the claims of service connection for left and right knee disabilities for additional development.  Most recently, the appeal was remanded in March 2017.  As detailed below, additional remand is unfortunately required.  

The Board observes that the issue of entitlement to service connection for a left shoulder disability was also remanded by the Board in the March 2017 decision.  However, service connection for the above-mentioned claim was granted in a September 2017 rating decision.  The grant of service connection constitutes a full award of the benefit sought on appeal with respect to this claim.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial rating or effective date assigned.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, the issue is not in appellate status at this juncture. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's March 2017 remand instructions, the Veteran was to be provided a VA examination to determine the nature and severity of his lumbar spine disability.  In addition to conducting range of motion testing, the examiner was to provide an opinion as to additional functional loss during flare-ups, which was to be expressed in degrees of lost motion.  With regard to the Veteran's bilateral knee disability, an opinion regarding the etiology of the disability was also to be obtained.  Specifically, the examiner was to provide opinions as to whether the Veteran's knee disabilities are consistent with a fall and whether the conditions were caused or aggravated as a result of the Veteran's falling down due to his service-connected ankle disabilities.  A rationale was to be provided for all opinions rendered.

With respect to the Veteran's lumbar spine disability, the Veteran underwent a VA back examination in May 2017, at which time he reported flare-ups.  The Board observes that flare-ups were not reported in previous VA examinations.  However, the examiner did not estimate the additional limitation imposed by flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  

Relevant to the Veteran's bilateral knee disability, a VA medical opinion was obtained in May 2017.  The examiner determined that the Veteran's bilateral patellofemoral syndrome was not caused by or aggravated by a fall, to include falling down due to the Veteran's service-connected ankle disabilities.  The examiner provided a rationale to support her finding that the Veteran's knee disabilities were not caused by a fall, to include providing other etiologies of the claimed conditions.  However, she failed to provide a rationale to support her finding that the condition was not aggravated by falls caused by the Veteran's ankle disabilities.   

In light of the foregoing, remand for full compliance with the Board's prior remand is warranted.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

With respect to the Veteran's claim of entitlement to a TDIU, the Board observes that in the March 2017 Board decision, it was determined that entitlement to a TDIU had been raised in the appellant's September 2010 substantive appeal, in which he reported that he was unemployed.  Subsequently, the claim was denied in the October 2016 Supplemental Statement of the Case.  In so finding, the RO noted that during the May 2017 VA examination, the Veteran reported that he was employed as a driver.  Notwithstanding, in the November 2017 appellate brief, the Veteran's representative argued that the appellant's service-connected lumbar spine disability is an impediment to substantially gainful employment.  In support of this assertion, the representative cited regulations referencing marginal employment.  

In light of the record suggesting that the Veteran had periods of unemployment and the appellant's representative indicating that the Veteran only has marginal employment, the Board finds that the appellant should be requested to complete a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete and return a VA form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability.

2.  Obtain an opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's bilateral knee disability.  Access to records in the Veteran's electronic claims files should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral knee disability has been aggravated (chronically worsened) by falls caused by the Veteran's service-connected ankle disabilities?

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

The examiner is advised that the Veteran is competent to report his symptoms and history, thus his statements regarding falling down are conceded.  His lay statements must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review.

The examiner should delineate all symptoms associated with the appellant's service-connected lumbar spine disability.  

Specifically, the examination report should include range of motion in degrees for the appellant's lumbar spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain, if possible.  

The examiner must estimate any functional loss in terms of additional degrees of limited motion of the lumbar spine during flare-ups and repetitive use over time.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  (If no flare-ups are reported, the examiner must still estimate the additional functional limitation, if any, imposed by the flare-ups described in previous VA examinations, if possible.)

The examiner should report whether there is guarding, muscle spasms, and stiffness, and should discuss the lay statements and medical evidence of record noting such symptoms.

The examiner should also state whether the Veteran's service-connected lumbar spine disability results in incapacitating episodes manifested by physician-prescribed bed rest, and if so, the duration of any episodes in the past 12 months should be reported.  

The examiner should identify the nature and severity of any neurological manifestations associated with the service-connected disabilities. 

4.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



